Title: To Thomas Jefferson from Francis Walker Gilmer, 15 September 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir,
London
15. Sepr 1824
I have given you so much bad news, that I determined to delay writing a few days, that I might communicate something more agreable.When I returned from Edinburgh, where my ill success, is in fact to be ascribed (I am well assured) to the ill will of some of our Eastern Bretheren, who had just before me, been in Scotland, I determined to remain at London, as the most convenient point for correspondence; Here, assisted by Key our mathematician (with whom I am more pleased the more I see of him,) and several men of character & learning, I have been busily engaged since I last wrote. I have had the good fortune to enlist with us for the ancient languages, a learned and highly respectable Cantab. but there have been two obstacles, that have made me pause long, before I conclude with him. He has no knowledge of Hebrew, which is to be taught at the university. This I easily reconciled to my duty, from the absolute necessity of the case. Oriental literature is very little esteemed in England, and we might seek a whole year, & perhaps not at last find a real scholar in Latin & Greek, who understands Hebrew. The other difficulty is more serious. Mr long the person I mean, is an alumnus of Trinity College Cambridge. He is entitled to his fellowship, only on condition of his presenting himself at the meeting, in the first week of July next: failure to do this, no matter under what circumstances, will deprive him of about £ 300 per annum. That would be a great sacrifice. Still he seems to me so decidedly superior to his competitors, who do not lie under the incapacity of being of Clerical character, that I believe I shall not be faithful to my trust, if I do not engage him, with a reservation of the privilege of being at Cambridge, for a week only in July. That is my present impression, and very strongly fixed. Tho’, there was another most competent professor I could have, but for his being a clergyman.The professor of anatomy &c. is a very intelligent & laborious gentleman, a Dr Dunglison now of London, and a writer of considerable eminence on various medical & anatomical subjects.The professors of natural philosophy & of natural history, still remain to be procured. I despair of finding chemistry with natural history. It may go with natural philosophy, especially as the mathematician can take astronomy,  or it may belong Dr Dunglison, who is very desirous of having it with his department.Another week will inform me, what can be done about the two vacant chairs.The library & apparatus, have given me great difficulty & trouble. I delayed as long as possible, speaking for them, to have the assistance of the professors. But the time for shipping them now pressis so close, I have made out a catalogue of such as we must have, and have ordered the books & instruments, to be shipped as soon as possible. The present aspect of affairs assures me, we shall be able to open the university on the 1st of February as you desired.The professors vary in age from about 26 to 43 or 4. Blaetterman is already married. and by a very singular coincidence, wholly unknown to me at the time, each of the others, tho’ now unmarried, will take out a young English wife. Tho’ if they would take my advice, they would prefer Virginians: notwithstandingDr Parr has engaged to marry me in England, without his fee, which here is often considerable.Having already declined the honor so flatteringly conferred upon me, I no longer feel at liberty to express any wish upon the subject. But really every thing promises to make a professorship at the university, one of the most pleasant things imaginable.I have had no assistance (I wish I could say that were all) from a single American now in England. Leslie in Scotland, and Dr Birkbeck (cousin to the Illinois B—k) of London, have taken most interest in the matter. Mackintosh is too lazy for any thing, & Brougham’s letters I found introduced me to eminent men, but they never look the right way, or to the right means for us—they talk of plate, furniture &c for the pavilions, while we want men for work. I have had but a single letter from America, that gave me the very agreable news, that you were all well in albemarle.yours very trulyFr W. GilmerP.S. There is a certain Mr. Whitlow about to embark for the U. S. who may attempt to practice some deception on you. He pretends to be a botanist—I saw him Virginia some years ago, and knew him to be, what he passes for here, a very Charlatan—pray beware of having any thing to do with him, whatever recommendations he may have; & by no means suffer his name to be connected with the university, even by allowing him to exhibit his mountebank preparations.